DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/22 has been entered.
 
Status of the Claims
Claims 1-14 of US application 16/649,335 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 8/24/21. Claims 1-4, 6, 8, 10-11 and 13 were amended. Claims 1-14 were examined. Examiner filed a final rejection.
Applicant filed an AFCP 2.0 request on 1/6/22 wherein applicant proposed that claims 1 and 7-14 be amended and claim 6 be cancelled. Examiner determined that applicant’s proposed amendments would not overcome the prior art of record.
Applicant filed an RCE on 2/3/22. Claims 1 and 7-14 were amended. Claim 6 was cancelled. Claims 1-5 and 7-14 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections: applicant’s amendments have resolved the claim objections to claims 1, 6, 9, 11-12 and 14. However, applicant’s amendment have not resolved the claim objections to claims 5 and 8; the limitation “the classification method” in these claims still lacks antecedent basis, and therefore, the objections to these claims are maintained.
Regarding the rejections under 35 USC 112(b): applicant’s amendments to claims 7-10 and 12-14 have resolved the indefiniteness of these claims. The rejections of these claims under 35 USC 112(b) are therefore withdrawn.
Regarding the rejections under 35 USC 101: applicant’s amendments to claim 1 have introduced control of actuators by a motor vehicle processor, which cannot be performed mentally or manually by a human and therefore serves to integrate the judicial exception discussed in the final rejection into a practical application as per Step 2A, Prong 2 of the 2019 PEG. The rejections of claims 1-5 and 7-14 under 35 USC 101 are therefore withdrawn.
Regarding the rejections under 35 USC 102 and 103: Applicant's arguments filed 2/3/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are moot because they refer to newly amended portions of the independent claims which, upon further consideration, examiner has determined overcome the references cited in the final rejection. The previous grounds of rejection are withdrawn. However, a new grounds of rejection is made in view of Dollens (US 20120046846 A1) in further view of Kozuka et al. (US 20150367857 A1), hereinafter referred to as Dollens and Kozuka, respectively.

Claim Objections
Claims 4, 5, 8 and 10 are objected to because of the following informalities:
In claim 4, “wherein the steady-state driving maneuver is identified” should be “wherein a steady-state driving maneuver is identified”
In claims 5 and 8, “the classification method” should be “a classification method”. Alternatively, applicant may make some other such amendment so that there is antecedent basis for the “classification method”.
In claim 10, “each estimated center of gravity position of the plurality of center of gravity positions” should be “each estimated center of gravity position of the plurality of estimated center of gravity positions”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (DE 10 2014 200 987 A1) in view of Dollens (US 20120046846 A1) in further view of Kozuka et al. (US 20150367857 A1), hereinafter referred to as Zhang, Dollens and Kozuka, respectively.
Regarding claim 1, Zhang discloses A method in which a position of the center of gravity of a moving motor vehicle is ascertained (Zhang discloses a method in which the position of the center of gravity of a moving motor vehicle is determined [See at least Zhang, 0009]), the method comprising: 
determining, by a motor vehicle processor, at least one set of input variables received from vehicle sensors (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. Zhang further discloses that the predefined condition is particularly preferably fulfilled when a parallel measured transverse acceleration and / or yaw rate lies within a predefined interval and / or the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]. The predetermined conditions may be regarded as possible steady-state driving maneuvers) during one of a plurality of different types of steady-state driving maneuvers including a steady-state straight-ahead driving maneuver (Zhang discloses that, in particular, driving straight ahead, during which the vehicle is accelerated or braked, is particularly well suited for determining the position of the center of gravity since the joint consideration of braking and acceleration maneuvers makes it easier to differentiate between the vertical (Z) and the longitudinal (X) coordinates of the center of gravity, or between their effects [See at least Zhang, 0016]), the at least one set of input variables comprises at least a longitudinal acceleration of the motor vehicle (Zhang discloses that one example of the predefined condition may be when the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]), a lateral acceleration of the motor vehicle (Zhang discloses that the predefined condition may further comprise when a parallel measured transverse acceleration lies within a predefined interval [See at least Zhang, 0016]), a yaw rate of the motor vehicle (Zhang discloses that the predefined condition may further comprise when the yaw rate lies within a predefined interval [See at least Zhang, 0016]), and at least one wheel rotational speed (Zhang discloses that the position of the center of gravity is determined using wheel speeds of at least two, in particular four, wheels and drive or drive wheels applied to these wheels [See at least Zhang, 0009]); 
selecting, by the motor vehicle processor, a selected one of a plurality of classifiers based on a corresponding one of the plurality of different types of steady-state driving maneuvers, the selecting including: c) selecting a steady-state straight-ahead driving classifier when the set of input variables correspond to a steady-state straight-ahead driving maneuver (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. Zhang further discloses that the predefined condition is particularly preferably fulfilled when a parallel measured transverse acceleration and / or yaw rate lies within a predefined interval and / or the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]. Zhang further discloses that, in particular, driving straight ahead, during which the vehicle is accelerated or braked, is particularly well suited for determining the position of the center of gravity, since the joint consideration of braking and acceleration maneuvers makes it easier to differentiate between the vertical (Z) and the longitudinal (X) coordinates of the center of gravity, or between their effects [See at least Zhang, 0016]. This may be regarded as classifying the vehicle as being in a steady-state straight-ahead driving maneuver based off of the set of variables), each of the plurality of classifiers indicating an estimated center of gravity position of the motor vehicle based on the at least one set of input variables and based on the corresponding one of the plurality of different types of steady-state driving maneuvers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. Zhang further discloses that the predefined condition is particularly preferably fulfilled when a parallel measured transverse acceleration and / or yaw rate lies within a predefined interval and / or the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]. Zhang further discloses that, in particular, driving straight ahead, during which the vehicle is accelerated or braked, is particularly well suited for determining the position of the center of gravity, since the joint consideration of braking and acceleration maneuvers makes it easier to differentiate between the vertical (Z) and the longitudinal (X) coordinates of the center of gravity, or between their effects [See at least Zhang, 0016]); 
calculating, by the motor vehicle processor, a plurality of estimated center of gravity positions based on the at least one set of input variables and based on the selected one of the plurality of classifiers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. It will be appreciated that the center of gravity is thus calculated multiple times); and 
controlling, by the motor vehicle processor, an operation of at least one of a braking system or a steering system of the motor vehicle based on the plurality of estimated center of gravity positions (Zhang discloses that a determined longitudinal coordinate of the center of gravity can be used in a brake control such as an anti-lock control to improve the control quality or to adjust the braking force distribution [See at least Zhang, 0014]).
However, Zhang does not explicitly teach the method wherein the plurality of different steady-state driving maneuvers includes a steady-state right-hand corner maneuver, and the selecting of a classifier further includes b) selecting a steady-state right-hand corner classifier when the set of input variables correspond to a steady-state right-hand corner maneuver.
However, Dollens does teach a method for calculating a center of gravity of a vehicle wherein the plurality of different steady-state driving maneuvers considered includes a steady-state right-hand corner maneuver (See at least Fig. 6F in Dollens: Dollens teaches that the vehicle's 112 steering mechanism may be monitored such that when executing a turn, the vehicle's shifting center of gravity 186 may be calculated based on all motion factors [See at least Dollens, 0053]. It will therefore be appreciated that the steering monitoring system of Dollens can detect when the vehicle is making a right turn), and the selecting of a classifier further includes b) selecting a steady-state right-hand corner classifier when the set of input variables correspond to a steady-state right-hand corner maneuver (See at least Fig. 6F in Dollens: Dollens teaches that the vehicle's 112 steering mechanism may be monitored such that when executing a turn, the vehicle's shifting center of gravity 186 may be calculated based on all motion factors [See at least Dollens, 0053]. It will therefore be appreciated that the steering monitoring system of Dollens can detect when the vehicle is making a right turn). Both Dollens and Zhang teach methods for calculating centers of gravity of vehicles during a steady state maneuver based off of a plurality of parameters.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the center of gravity calculation method of Zhang to also be able to calculate the center of gravity of the vehicle during a right turn, as in Dollens. Doing so improves versatility of the center of gravity calculation method so that the center of gravity can be calculated during additional scenarios when it may be useful to have that information.
However, Zhang in view of Dollens does not explicitly teach the method wherein the plurality of different steady-state driving maneuvers includes a steady-state left-hand corner maneuver and the selecting of a classifier further includes a) selecting a steady-state left-hand corner classifier when the set of input variables correspond to a steady-state left-hand corner maneuver.
However, Kozuka does teach a method for characterizing a center of gravity of a vehicle wherein the plurality of different steady-state driving maneuvers includes a steady-state left-hand corner maneuver and the selecting of a classifier further includes a) selecting a steady-state left-hand corner classifier when the set of input variables correspond to a steady-state left-hand corner maneuver (See at least Fig. 3 in Kozuka: Kozuka teaches that, at step ST13, the vehicle ECU 3 may determine that the vehicle is in a state of left turning braking [See at least Kozuka, 0041]. Kozuka further teaches that this data is ultimately used to characterize the location of the center of gravity of the vehicle [See at least Kozuka, 0043]). Both Kozuka and Zhang in view of Dollens teach methods for characterizing the location of the center of gravity of a vehicle during steady-state driving maneuvers of the vehicle. However, only Kozuka explicitly teaches where the steady-state driving maneuvers may include a left turning maneuver.
It would have been obvious to anyone of ordinary skill in the art to modify the center of gravity calculation method of Zhang in view of Dollens to also be able to collect measurements and characterize the center of gravity during left turn maneuvers, as in Kozuka. Doing so improves versatility of the center of gravity calculation method so that the center of gravity can be calculated during additional scenarios when it may be useful to have that information.

Regarding claim 2, Zhang in view of Dollens in further view of Kozuka teaches The method as claimed in claim 1, wherein a non-linear assignment between sets of input variables and the plurality of center of gravity positions is learned using simulation data of a model of the motor vehicle (Zhang discloses that a grid is formed from center of gravity coordinates lying in a predetermined interval for at least one coordinate axis and estimators are created for each grid point [See at least Zhang, 0022]. Zhang further discloses that because a coefficient of friction characteristic curve is estimated for each predetermined center of gravity or each grid point, non-linearities can also be described directly in the modeling without linearization being required [See at least Zhang, 0022]. Without further narrowing limitations, the estimators may be regarded as applicant’s simulation data).

Regarding claim 3, Zhang in view of Dollens in further view of Kozuka teaches The method as claimed in claim 1, wherein the at least one set of input variables comprises a steering angle and/or the at least one set of input variables comprises an estimated value of a total mass of the motor vehicle (Zhang discloses that according to a preferred embodiment of the invention, the vehicle mass is also determined on the basis of the data points, a determined vehicle mass being taken into account when determining the position of the center of gravity, in particular being predefined as a fixed parameter [See at least Zhang, 0024]) and/or the at least one set of input variables comprises a measured or estimated roll angle.  

Regarding claim 5, Zhang in view of Dollens in further view of Kozuka teaches The method as claimed in claim 1, wherein, by the classification method, at least two intermediate results are ascertained on the basis of different sets of input variables, and the estimated center of gravity position is calculated on the basis of the at least two intermediat(Zhang discloses that a statistical evaluation of the coefficient of friction characteristics estimated by various models is carried out in a module 208 and that the value triple (x, y, z) belonging to the model with a minimal deviation is expediently used as an estimated value for the current position of the center of gravity [See at least Zhang, 0056]. It will be appreciated that the characteristics of the multiple models comprise at least two intermediate results).

Regarding claim 7, Zhang in view of Dollens in further view of Kozuka teaches The method as claimed in claim 1, wherein at least two sets of input variables are taken into consideration to determine each estimated center of gravity position of the plurality of estimated center of gravity positions, wherein a first set of input variables is ascertained during a first steady-state driving maneuver and a second set of input variables is ascertained during a second steady-state driving maneuver, and the first steady-state driving maneuver differs in type from the second steady-state driving maneuver (Zhang discloses that, in particular, driving straight ahead, during which the vehicle is accelerated or braked, is particularly well suited for determining the position of the center of gravity, because the joint consideration of braking and acceleration maneuvers makes it easier to differentiate between the vertical (Z) and the longitudinal (X) coordinates of the center of gravity, or between their effects [See at least Zhang, 0016]. It will be appreciated that acceleration during steady-state straight ahead driving and braking during steady-state straight ahead driving may be regarded as two steady-state driving maneuvers that differ in type).

Regarding claim 8, Zhang in further view of Dollens in further view of Kozuka teaches The method as claimed in claim 1, wherein, by the classification method, at least one probability distribution of the plurality of estimated center of gravity positions is determined, which assigns a probability value to each of the plurality of estimated center of gravity positions (Zhang discloses that a probability distribution may be generated as part of the method which determines, among a plurality of models, the most probable model for accurately determining the center of gravity and coefficient of friction characteristic to determine confidence intervals for estimated variables [See at least Zhang, 0064]).  

Regarding claim 11, Zhang discloses An electronic control unit, for a brake system of a motor vehicle (Zhang discloses that the invention may be implemented on an electronic control device for a braking system of a motor vehicle, with interfaces for connecting at least one wheel speed sensor, at least one brake actuation sensor, at least one inertial sensor and preferably an interface to a vehicle data bus, the electronic control device comprising a computing unit which has a Procedure [See at least Zhang, 0026]), comprising:
a vehicle processor (Zhang discloses that the electronic control device comprises a computing unit which has a Procedure [See at least Zhang, 0026]) configured to:
determine at least one set of input variables received from vehicle sensors (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. Zhang further discloses that the predefined condition is particularly preferably fulfilled when a parallel measured transverse acceleration and / or yaw rate lies within a predefined interval and / or the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]. The predetermined conditions may be regarded as possible steady-state driving maneuvers) during one of a plurality of different types of steady-state driving maneuvers including a steady-state straight-ahead driving maneuver (Zhang discloses that, in particular, driving straight ahead, during which the vehicle is accelerated or braked, is particularly well suited for determining the position of the center of gravity since the joint consideration of braking and acceleration maneuvers makes it easier to differentiate between the vertical (Z) and the longitudinal (X) coordinates of the center of gravity, or between their effects [See at least Zhang, 0016]), the at least one set of input variables comprises at least a longitudinal acceleration of the motor vehicle (Zhang discloses that one example of the predefined condition may be when the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]), a lateral acceleration of the motor vehicle (Zhang discloses that the predefined condition may further comprise when a parallel measured transverse acceleration lies within a predefined interval [See at least Zhang, 0016]), a yaw rate of the motor vehicle (Zhang discloses that the predefined condition may further comprise when the yaw rate lies within a predefined interval [See at least Zhang, 0016]), and at least one wheel rotational speed (Zhang discloses that the position of the center of gravity is determined using wheel speeds of at least two, in particular four, wheels and drive or drive wheels applied to these wheels [See at least Zhang, 0009]); 
select a selected one of a plurality of classifiers based on a corresponding one of the plurality of different types of steady-state driving maneuvers, the selecting including: c) selecting a steady-state straight-ahead driving classifier when the set of input variables correspond to a steady-state straight-ahead driving maneuver (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. Zhang further discloses that the predefined condition is particularly preferably fulfilled when a parallel measured transverse acceleration and / or yaw rate lies within a predefined interval and / or the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]. Zhang further discloses that, in particular, driving straight ahead, during which the vehicle is accelerated or braked, is particularly well suited for determining the position of the center of gravity, since the joint consideration of braking and acceleration maneuvers makes it easier to differentiate between the vertical (Z) and the longitudinal (X) coordinates of the center of gravity, or between their effects [See at least Zhang, 0016]. This may be regarded as classifying the vehicle as being in a steady-state straight-ahead driving maneuver based off of the set of variables), each of the plurality of classifiers indicating an estimated center of gravity position of the motor vehicle based on the at least one set of input variables and based on the corresponding one of the plurality of the different types of steady-state driving maneuvers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. Zhang further discloses that the predefined condition is particularly preferably fulfilled when a parallel measured transverse acceleration and / or yaw rate lies within a predefined interval and / or the amount of the longitudinal acceleration of the vehicle exceeds a predefined threshold value [See at least Zhang, 0016]. Zhang further discloses that, in particular, driving straight ahead, during which the vehicle is accelerated or braked, is particularly well suited for determining the position of the center of gravity, since the joint consideration of braking and acceleration maneuvers makes it easier to differentiate between the vertical (Z) and the longitudinal (X) coordinates of the center of gravity, or between their effects [See at least Zhang, 0016]); 
calculate a plurality of estimated center of gravity positions based on the at least one set of input variables and based on the selected one of the plurality of classifiers (Zhang discloses that data points from associated input variables are preferably measured continuously to determine the position of the center of gravity, and that only those data points collected when a predetermined condition is met are used to determine the position of the center of gravity in order to improve the statistical quality of the determined center of gravity [See at least Zhang, 0015]. It will be appreciated that the center of gravity is thus calculated multiple times); and 
control an operation of at least one of a braking system or a steering system of the motor vehicle based on the plurality of estimated center of gravity positions (Zhang discloses that a determined longitudinal coordinate of the center of gravity can be used in a brake control such as an anti-lock control to improve the control quality or to adjust the braking force distribution [See at least Zhang, 0014]).
However, Zhang does not explicitly teach the electronic control unit wherein the plurality of different steady-state driving maneuvers includes a steady-state right-hand corner maneuver, and the selecting of a classifier further includes b) selecting a steady-state right-hand corner classifier when the set of input variables correspond to a steady-state right-hand corner maneuver.
However, Dollens does teach a method for calculating a center of gravity of a vehicle wherein the plurality of different steady-state driving maneuvers considered includes a steady-state right-hand corner maneuver (See at least Fig. 6F in Dollens: Dollens teaches that the vehicle's 112 steering mechanism may be monitored such that when executing a turn, the vehicle's shifting center of gravity 186 may be calculated based on all motion factors [See at least Dollens, 0053]. It will therefore be appreciated that the steering monitoring system of Dollens can detect when the vehicle is making a right turn), and the selecting of a classifier further includes b) selecting a steady-state right-hand corner classifier when the set of input variables correspond to a steady-state right-hand corner maneuver (See at least Fig. 6F in Dollens: Dollens teaches that the vehicle's 112 steering mechanism may be monitored such that when executing a turn, the vehicle's shifting center of gravity 186 may be calculated based on all motion factors [See at least Dollens, 0053]. It will therefore be appreciated that the steering monitoring system of Dollens can detect when the vehicle is making a right turn). 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the center of gravity calculation method of Zhang to also be able to calculate the center of gravity of the vehicle during a right turn, as in Dollens. Doing so improves versatility of the center of gravity calculation method so that the center of gravity can be calculated during additional scenarios when it may be useful to have that information.
However, Zhang in view of Dollens does not explicitly teach the electronic control unit wherein the plurality of different steady-state driving maneuvers includes a steady-state left-hand corner maneuver and the selecting of a classifier further includes a) selecting a steady-state left-hand corner classifier when the set of input variables correspond to a steady-state left-hand corner maneuver.
However, Kozuka does teach a method for characterizing a center of gravity of a vehicle wherein the plurality of different steady-state driving maneuvers includes a steady-state left-hand corner maneuver and the selecting of a classifier further includes a) selecting a steady-state left-hand corner classifier when the set of input variables correspond to a steady-state left-hand corner maneuver (See at least Fig. 3 in Kozuka: Kozuka teaches that, at step ST13, the vehicle ECU 3 may determine that the vehicle is in a state of left turning braking [See at least Kozuka, 0041]. Kozuka further teaches that this data is ultimately used to characterize the location of the center of gravity of the vehicle [See at least Kozuka, 0043]). Both Kozuka and Zhang in view of Dollens teach methods for characterizing the location of the center of gravity 
It would have been obvious to anyone of ordinary skill in the art to modify the center of gravity calculation method of Zhang in view of Dollens to also be able to collect measurements and characterize the center of gravity during left turn maneuvers, as in Kozuka. Doing so improves versatility of the center of gravity calculation method so that the center of gravity can be calculated during additional scenarios when it may be useful to have that information.

Regarding claim 12, Zhang in view of Dollens in further view of Kozuka teaches The method as claimed in claim 1, wherein in order to calculate each estimated center of gravity position of the plurality of estimated center of gravity positions, at least two intermediate results are ascertained on the basis of different sets of input variables (Zhang discloses that a plurality of estimators are implemented as concurrent instances to represent a plurality of models for estimating coefficient of friction-center of gravity characteristics [See at least Zhang, 0055]), and the respective estimated center of gravity position is calculated on the basis of the at least two intermediate results by a minimum mean square error method (Zhang discloses that the estimators, which are used to estimate coefficients of friction corresponding to centroid coordinates, may be recursive least square estimators [See at least Zhang, 0055]. Zhang further discloses that a statistical evaluation of the coefficient of friction characteristics estimated by the various models is therefore carried out in a module 208and that the value triple (x, y, z) belonging to the model with a minimal deviation is expediently used as an estimated value for the current position of the center of gravity [See at least Zhang, 0056]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (DE102014200987A1) in view of Dollens (US 20120046846 A1) in further view of Kozuka et al. (US 20150367857 A1) in further view of Kato (WO 2014061108 A1) in further view of Schiehlen (CN 104973125 A), hereinafter referred to as Zhang, Dollens, Kozuka, Kato and Schiehlen, respectively.
Regarding claim 4, Zhang in view of Dollens in further view of Kozuka teaches The method as claimed in claim 1.
However, Zhang does not explicitly disclose the method wherein the steady-state driving maneuver is identified if a vehicle speed is constant over a predefined period of time, wherein: 
the vehicle speed is regarded as constant if a variance of the vehicle speed lies below a first threshold value.
However, Kato does teach a method for estimating the center of gravity of a vehicle wherein a steady-state driving maneuver is identified if a vehicle speed is constant over a predefined period of time (Kato teaches that for a first, second, and third process for estimating the center of gravity of a moving vehicle, the speed v of the moving body MV is constant within the execution period of each control process [See at least Kato, English translation, 85]. Kato further teaches that the center of gravity estimating unit 750 determines that the mobile unit MV is traveling at a constant speed on a flat road surface substantially parallel to the horizontal plane based on the traveling state information [See at least Kato, English translation, 92]), wherein: 
the vehicle speed is regarded as constant if a variance of the vehicle speed lies below a first threshold value (Kato further teaches that the center of gravity estimating unit 750 determines that the mobile unit MV is traveling at a constant speed on a flat road surface substantially parallel to the horizontal plane based on the traveling state information [See at least Kato, English translation, 92]. It will be appreciated by anyone of ordinary skill in the art that a “constant” speed as detected by the unit 750 in this context refers to a speed which does not change beyond a particular amount). Both Kato and Zhang teach methods for determining the center of gravity of a moving vehicle based on measured parameters. However, only Kato explicitly teaches where the processor of the vehicle may determine that the vehicle’s speed is constant.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controller of Zhang to also detect when the vehicle’s speed is constant, as in Kato. Doing so improves convenience of the method by allowing the controller to use ratios of the driving forces to help determine the position of the center of gravity (See at least [Kato, English translation, 40]).
However, Zhang does not explicitly disclose the method wherein the lateral acceleration and/or the yaw rate and/or the steering angle are constant over a predefined period of time, wherein: 
the lateral acceleration is regarded as constant if a variance of the lateral acceleration lies below a second threshold value, 
the yaw rate is regarded as constant if a variance of the yaw rate lies below a fourth threshold value, and 
3the steering angle is regarded as constant if a variance of the steering angle lies below a third threshold value.
However, Schiehlen does teach a method for monitoring a vehicle’s operation wherein the lateral acceleration and/or the yaw rate and/or the steering angle are determined to be constant over a predefined period of time (Schiehlen teaches that the control unit of the vehicle may employ sensors to monitor variances in the yaw rate, lateral acceleration, and steering angle of the vehicle [See at least Schiehlen, English translation, 27]. Schiehlen further teaches that if the vehicle controller determines that yaw rate and/or lateral acceleration and/or steering angle are substantially constant, then the controller concludes that vehicle is stable [See at least Schiehlen, English translation, 100]), wherein: 
the lateral acceleration is regarded as constant if a variance of the lateral acceleration lies below a second threshold value (Schiehlen teaches that the lateral acceleration may be regarded as being in a dynamic state if the time curve of the vehicle lateral acceleration has a variance that reaches or exceeds a (lateral acceleration) variance threshold [See at least Schiehlen, English translation, 27]. Schiehlen further teaches that the lateral acceleration may be regarded as substantially constant below this threshold [See at least Schiehlen, English translation, 100]), 
the yaw rate is regarded as constant if a variance of the yaw rate lies below a fourth threshold value (Schiehlen teaches that the lateral acceleration may be regarded as being in a dynamic state if the time curve of the vehicle yaw rate has a variance that meets or exceeds the (deflection rate) variance threshold [See at least Schiehlen, English translation, 27]. Schiehlen further teaches that the yaw rate may be regarded as substantially constant below this threshold [See at least Schiehlen, English translation, 100]), 
3the steering angle is regarded as constant if a variance of the steering angle lies below a third threshold value (Schiehlen teaches that the lateral acceleration may be regarded as being in a dynamic state if the time curve of the steering angle of the vehicle steering device has a variance that meets or exceeds the (steering angle) variance threshold [See at least Schiehlen, English translation, 27]. Schiehlen further teaches that the steering angle may be regarded as substantially constant below this threshold [See at least Schiehlen, English translation, 100]). Both Schiehlen and Zhang teach methods for monitoring the states of vehicles. However, only Schiehlen explicitly teaches where in determining a steady state of a vehicle, the vehicle also explicitly checks that the yaw rate, lateral acceleration, and steering angle are simultaneously constant.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controller of Zhang to also measure these additional variable and to determine whether or not they are constant in order to determine a steady state of the vehicle. Doing so improves reliability of the steady state determination since significant and unpredictable variations in these quantities would constitute a state of motion of the vehicle that is not steady state and not conducive to accurate calculations or vehicle controls, as will be appreciated by anyone of ordinary skill in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (DE102014200987A1) in view of Dollens (US 20120046846 A1) in further view of Kozuka et al. (US 20150367857 A1) in further view of Rajamani et al. (NPL - IEEE TRANSACTIONS ON INTELLIGENT TRANSPORTATION SYSTEMS, VOL. 12, NO. 4, DECEMBER 2011), hereinafter referred to as Rajamani.
Regarding claim 10, Zhang in view of Dollens in further view of Kozuka teaches The method as claimed in claim 1.
However, Zhang does not explicitly disclose wherein a set of input variables comprising the roll angle is taken into consideration for determining a vertical coordinate of each estimated center of gravity position of the plurality of center of gravity positions.
However, Rajamani does teach a method for ascertaining the center of gravity of a moving vehicle wherein a set of input variables comprising the roll angle is taken into consideration for determining a vertical coordinate of each estimated center of gravity position of the plurality of center of gravity positions (See at least pages 1563-1565 in Rajamani, especially the section entitled “V. CENTER OF GRAVITY HEIGHT ESTIMATION”). Both Rajamani and Zhang teach methods for ascertaining center of gravity coordinates of vehicles. However, only Rajamani explicitly teaches where the roll angle may be taken into consideration to determine the vertical coordinate of the vehicle center of gravity, in the scope of the claimed limitation.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the center of gravity calculation of Zhang to also calculation the vertical component of the vehicle’s center of gravity based on a roll angle, as in Rajamani. Doing so provides a valuable means to determine the height of the center of gravity of a vehicle in real-time, which may affect vehicle control system design and potentially 

Allowable Subject Matter
Claims 9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that any relevant objections and rejections discussed in prior sections of this office action are also resolved.
The closest prior art of record is Zhang et al. (DE 10 2014 200 987 A1) in view of Dollens (US 20120046846 A1) in further view of Kozuka et al. (US 20150367857 A1), hereinafter referred to as Zhang, Dollens and Kozuka, respectively. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, applicant recites The method as claimed in claim 1, wherein, in order to calculate each estimated center of gravity position of the plurality of estimated center of gravity positions, firstly a lateral coordinate and a longitudinal coordinate of the respective estimated center of gravity position are determined, and subsequently a vertical coordinate of the respective estimated center of gravity position is determined on the basis of the lateral and longitudinal coordinates (emphasis added).
The closest prior art of record for the emphasized limitations of this claim is Zhang et al. (DE102014200987A1). Zhang discloses that, under certain maneuvers, different coordinates of the center of gravity are weakly coupled to one another, which simplifies calculations (See at least [Zhang, 0012-0013]). However, Zhang falls short of explicitly disclosing that the vertical 
Dollens and Kozuka are used in the 103 rejection of parent claim 1 but, like Zhang, are also silent regarding whether or not the vertical coordinate is specifically calculated based off of the lateral (transverse) and longitudinal coordinates as claimed in claim 9.
Claim 9 therefore contains allowable subject matter.

Regarding claim 13, applicant recites The method as claimed in claim 1, wherein, by a random forest or import vector machine method, at least one probability distribution of the plurality of estimated center of gravity positions is determined, which assigns a probability value to each of the plurality of estimated center of gravity positions.  
However, Zhang, Dollens, Kozuka, and the other prior art of record are silent as to the possibility of utilizing random forest or import vector machine methods, which are machine learning methods, in order to classify centers of gravity. In fact, the prior art is silent as to the possibility of using any sort of machine learning method for this purpose. Claim 13 therefore contains allowable subject matter.

Regarding claim 14, applicant recites The method as claimed in claim 1, wherein in order to calculate each estimated center of gravity position of the plurality of estimated center of gravity positions, firstly a lateral coordinate and a longitudinal coordinate of the respective estimated center of gravity position are determined, and subsequently a vertical coordinate of the respective estimated center of gravity position is determined on the basis of the lateral and longitudinal coordinates, by a linear classification (emphasis added).
As with claim 9, Zhang discloses that, under certain maneuvers, different coordinates of the center of gravity are weakly coupled to one another, which simplifies calculations [See at least Zhang, 0012-0013]. However, Zhang falls short of explicitly disclosing that the vertical coordinate is specifically calculated based off of the lateral (transverse) and longitudinal coordinates as claimed here.
Dollens and Kozuka are used in the 103 rejection of parent claim 1 but, like Zhang, are also silent regarding whether or not the vertical coordinate is specifically calculated based off of the lateral (transverse) and longitudinal coordinates as claimed in claim 14.
Claim 14 therefore contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                           /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668